 RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L. 581RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L., AND RETAILCLERKS UNION, LOCAL 648andSAFEWAY STORES, INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L., AND RETAILCLERKS UNION, LOCAL 541andSAFEWAY STORES, INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L., AND RETAILCLERKS UNION, LOCAL 373andSAFEWAY STORES, INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L., AND RETAILCLERKS UNION, LOCAL 839andSAFEWAY STORES, INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L., AND RETAILCLERKS UNION, LOCAL 1532andSAFEWAY STORES, INCORPORATED.CasesNos. 20-CB-43, 2O-CB-4.5, 20-CB-46, 0O-CB-47, and00-CB-60. October 1, 1951Supplemental Decision and Amended OrderUpon charges duly filed by Safeway Stores, Incorporated, hereinsometimes referred to as Safeway, against Retail Clerks InternationalAssociation, A. F. of L., and the above-enumerated locals, herein re-ferred to as Respondents, the Regional Director for the TwentiethRegion duly issued his complaint dated December 31, 1948, allegingin part that the said labor organizations had refused to bargaincollectively with Safeway in violation of Section 8 (b) (3) of the Act,as amended.Thereafter, pursuant to stipulations entered into between the Gen-eral Counsel and the Respondents on September 29, 1949, in settle-ment of the cases, the Board issued on November 3, 1949, its decisionaild orders directing the Respondents in paragraphs 1 (b) of therespective orders not to "Refuse to bargain collectively with Safe-way for the employees in the unit described in paragraph IV of thestipulation . . . by insisting or demanding as a condition of suchbargaining that Safeway bargain collectively for the supervisoryemployees of Safeway within the meaning of Section 2 (11) of theAct...."The Respondents having consented to the entry of a decree ofenforcement, the United States Court of Appeals for the Ninth Cir-cuit entered on January 14, 1950, its decree enforcing the Board'sorders,which decree contained the same prohibitory language asquoted above.Thereafter on May 18, 1950, the Board petitioned the aforesaidCourt for a rule to show cause why Retail Clerks International Asso-ciation,A. F. of L., and Retail Clerks Union Local 648, two of thenamed Respondents, and certain named individuals should not be96 NLRB No. 83.974176-52-vol. 96-35 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDadjudged in civil contempt for refusing to obey the Court's decree.The petition alleged that location managers were supervisory em-ployees within the meaning, of Section 2 (11) of the Act, and that theRespondents had violated the Court's decree by refusing to bargaincollectively with Safeway for employees in the designated unit unlessSafeway agrees to certain demands of the Respondents, allegedly forthe benefit of location managers.On January 2, 1951, after sundry proceedings before the Court, theCourt issued its order 1 remanding this case to the Board.... to permit it, if it shall be so advised, to take testimony andtomake appropriate findings as to whether location managersshould or should not be included within the prohibitory languagequoted above.Should the Board undertake such further hear-ing and supplement its order in accordance with its findings, itwill then be in a position to petition this Court for a furtherdecree of enforcement.Pursuant to- said remand, the Board reopened the record in thisproceeding and ordered that a hearing be held before a Trial Exami-ner to determine whether location managers are supervisory em-ployees within the meaning of the pertinent provisions in the Board'sorders.Accordingly, a hearing was duly held before Wallace E.,Royster, Trial Examiner.On March 22, 1951, the Trial Examiner issued his IntermediateReport in the above-entitled proceedings, finding that location mana-z ers are supervisory employees, within the meaning of Section 2 (11)of the National Labor Relations Act, as amended, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Trial Examiner's denial of cer-tain motions characterized in the Intermediate Report as "designed tobroaden the scope of the inquiry," but filed no exceptions to the TrialExaminer's finding that location managers are supervisors, withinthe meaning of Section 2 (11) of the. Act as amended.The Respondents also filed with the Board, together with a support-ing brief, certain motions similar to those filed with the Trial Ex-aminer, requesting the Board to modify the stipulations and theorders herein by striking therefrom the paragraphs which enjoinedthe Respondents from refusing to bargain collectively for employeesin the designated unit on condition that Safeway bargain for itssupervisory employees,2 contending that the provisions in questiongo beyond the power, jurisdiction, and authority of the GeneralCounsel to agree to, and the Board to order, in that said provisionsIN. L. R. B. v. Retail Clerks International Association,A. F. L.,andRetail Clerks Union,Local648,et al.,186 F. 2d 371.2 The Respondents also moved to strike certain related paragraphs from the complaint. RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L. 583limit and proscribe rights protected by the Constitution and theNational Labor Relations Act. In addition, the Respondents requestdismissal- of all further proceedings in the matter, contending thatthe course of conduct of Local 648 and the International relied uponis not violative of the Board's order or the Court's decree.Finally,the Respondentsurgethat no further order be entered herein exceptone granting the motions in question.The General Counsel3 andSafeway filed briefs in opposition to the Respondents' motions.TheRespondents' request for oral argument is hereby denied, as the recordand their brief, in our opinion, adequately present the issues and theposition of the Respondents.Safeway contends that under the terms of the remand, the Boardis limited to a determination of the supervisory status of locationmanagers and is without authority to consider the Respondents' mo-tions.4However, we agree with the Respondents that the Court'sremand order vested in the Board such broad discretionary powersas to warrant consideration of the Respondents' motions.Havingduly considered these motions, and all briefs filed, we find that theyraise nothing not heretofore considered by the Board.Accordingly,said motions are hereby denied as without merit.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed to the extent consistent herewith.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings of the Trial Examiner that location managers are supervisoryemployees within the meaning of the Act.Amended OrderUpon the basis of the findings of fact herein, the stipulation, andthe entire record in this case, and pursuant to the remand of theUnited States Court of Appeals for the Ninth Circuit, the NationalLabor Relations Board hereby amends its order of November 3, 1949,in Case No. 20-CB-43, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows : Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 648:8The General Counsel moved for leave to file an opposition to the Respondents' motionsafter the expiration of the time for such filing.In the absence of any objection from theother parties,thismotion is hereby granted, and the opposition filed has been considered.4 Although in its opposing brief, Safeway asked leave to file affidavits and written argu-ment should the Board undertake to consider the substantive questions raised by theRespondents'motions,we find it unnecessary to consider this request in view of ourdisposition herein of the Respondents'motions. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph IV of the Stipulation in Case20-CB-43 by insisting or demanding, as a condition to such bar-gaining, that Safeway bargain collectively for location managers orother supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act.CHAIRMAN HERZOG took no part ]n the consideration of the aboveSupplemental Decision and Amended Order.Intermediate ReportSTATEMENT OF THE CASEThe National Labor Relations Board, having by appropriate order dated Feb-ruary 6, 1951, reopened the above-entitled proceeding and directed that a furtherhearing be held before a Trial Examiner and due notice thereof having beengiven, a hearing was held before the undersigned duly designated Trial Exam-iner in San Francisco, California, on March 1, 2, and 6, 1951, for the purpose oftaking testimony as to whether "location managers" are "supervisory em-ployees" within the meaning of the pertinent provision of an order of the Boardheretofore entered in these cases.All parties were represented by counsel, par-ticipated in the hearing, and were permitted to examine and cross-examine wit-nesses and to introduce evidence relative to the issue.At the opening and at theclose of the hearing, counsel for the Respondents' made a series of motionsdesigned to broaden the scope of the inquiry. Such motions were denied.All parties were given opportunity to file briefs with the Trial Examiner, anda brief has been received from counsel for the Employer.Upon the record made pursuant to the notice of the reopened hearing and frommy-observation of the witnesses, I make the following:FINDINGS OF FACTSafeway Stores, Incorporated, herein called the Employer, operates a numberof retail food establishments in northern California and in and about the city ofSan Francisco in which are employed location managers--a category of employeewhich is the subject of this Report. The Employer offered uncontradicted andcredited evidence which establishes that it now has approximately 165 storesin the area here concerned-about 50 less than the number which were in opera-tion a year or two ago. In each store is employed a location manager who,according to the testimony of witnesses including those called by the Respondent,has authority on behalf of the Employer to direct the efforts of the clerks attachedto the store.Depending upon the size of the establishment, the number of clerksranges from 3 to 30.For a number of years the hours, wages, and conditions ofemployment of both the clerks and the location managers have been covered byagreements between the Respondent and the Employer. In 1949 the union con-tract minimum for managers in the entire area ranged from $92.50 to $117 aweek.The contract provisions for head meat cutters (generally the next highestpaid position in a store) ranged from $78 to $104.33. The third highest classifica-tion, journeyman meat cutter, ranged from $73 to $90.95.1The unionlocals namedin the caption are herein so designated. RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L.585Locationmanagersare supplied by the Employer with an operating manual'which says that the location manager is the sole employer representative inthe retail location and empowers and directs him to supervise directly or in-directly the work of all location employees; to interview prospective employeesand to employ and terminate workers ; to provide training and instruction foremployees ; to organize and assign all work ; and to handle complaints of cus-tomers.Witnesses for the Respondent, all former location managers, testified,in sum,that they performed for the most part the same work as the clerks inthe stores,that although they had authority to direct the efforts of the clerks,such direction was of a routine nature, and that hiring generally was done throughthe office of the district manager or the employee relations manager.Thesewitnesses testified further,in effect, that employees in the stores were notterminated except after consultation with and by authority of the districtmanager.Witnesses for the General Counsel and the Employer, principally locationmanagers, testified that they possessed authority, and exercised it, to hireemployees, that they sometimes arranged with no more "than the perfunctoryapproval of higher management officials for the transfer of employees betweenstores, that promotions to head clerk and even to location manager were madeupon their recommendations, that they exercised independent judgment indetermining if an employee would be charged for time off of less than a fullday, that they effected discharges from their stores sometimes after consultationwith the districtmanagerand sometimes without his prior knowledge, that theyhad authority to reject any worker sent to them by the district manager whethernewly hired or transferred, that their direction of employee was not of a routinenature but required the exercise of Independent judgment In order to accommo-date the needs of the situation to the number and capacity of the clerks avail-able for duty on any certain day, and.that they alone transmitted orders to theclerks working under their direction, determined working assignments, and ingeneral were the actual, effective, and responsible managers of the stores towhich they wereassigned.All witnesses testified that location managers were authorized and directedto adjust prices on perishable commodities in order to avoid loss and to seeto it that the stores were properly stocked and that all merchandise was cor-rectly priced.Even upon the testimony of Respondent's witnesses, the conclusion must bereached that location managers are supervisors.But aside from this, I amconvinced that these witnesses either, when in the Employer's service, did notavail themselves of the authority given, them or were reluctant to admit inthis proceeding the true extent of that authority. I believe that the testimonyof the witnesses called by the General Counsel and the Employer accuratelyand truthfully presents the facts concerning the authority of location managers.I find that location managers have, and at all times material herein havehad, authority in the interest of the Employer, to hire, transfer, promote, dis-charge, assign, or discipline other employees either by direct action or by effectiverecommendation and that in fact and in law location managers are supervisorswithin the meaning of Section 2 (11) of the National Labor Relations Act,as amended.